Citation Nr: 9914169	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to March 
1978.

This appeal arose from a RO September 1995 rating decision, 
which granted an increased evaluation of the veteran's 
service connected right ankle disability from 10 percent 
disabling to 20 percent. 

Since he continues to disagree with the current rating 
assigned to his service-connected right ankle disability, the 
claim of an increased rating above 20 percent for his 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).


FINDINGS OF FACT

1.  Residuals of the veteran's right ankle fracture, with 
moderately advanced post-traumatic degenerative 
osteoarthritis, reveals symptomatology associated with a 
marked limitation of motion.

2.  Residuals of the veteran's right ankle fracture, with 
moderately advanced posttraumatic degenerative osteoarthritis 
causes pain with any kind of activity or movements, affecting 
his endurance, coordination, causing fatigability, and 
affecting ankle function even on short-term working or 
standing, and presents marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for postoperative residuals of right ankle fracture 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5010-5271 (1998).

2.  Postoperative residuals of the veteran's right ankle 
fracture presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant an assignment of 
an extraschedular evaluation of 10 percent, but not greater, 
under 38 C.F.R. § 3.321(b)(1) (1998); 38 C.F.R. § Part 4, 
4.40, 4.45, 4.59 and 4.68.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the veteran has claimed that the symptoms of his 
disorder are more severe than indicated by the 20 percent 
evaluation currently assigned for his right ankle disability.  
The Board finds that the appellant's claim to entitlement to 
increased ratings for a right ankle disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any records of probative value that may be 
obtained as to her claim, and which have not already been 
secured or requested, are available.  Accordingly, the Board 
of Veterans' Appeals (Board) finds that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, the various 
disabilities are identified by separate diagnostic codes. 38 
C.F.R. § 4.27.  Within diagnostic codes, specific ratings are 
determined by the application of regulatory criteria, which 
are based on the average impairment of earning capacity 
caused by the rated disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a).  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40 (1997).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes. Consideration is to be given 
to the following conditions: (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weight bearing.

Moreover, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that 38 C.F.R. §§ 4.40, 4.45 (1996) were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1998), separate from any consideration of 
the veteran's disability under the diagnostic codes.  DeLuca, 
8 Vet. App. 202, 206 (1995).  The Board also notes that 
functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (1998).  Moreover, since the Board 
must consider all potentially applicable rating criteria, 
which include criteria that contemplate loss of motion, for 
purposes of this determination the Board will consider the 
applicability of 38 C.F.R. §§ 4.40, 4.45.   


BACKGROUND

The veteran's January 1975 entrance examination reveals no 
pertinent abnormalities.

Service medical records dated February 1977 reveals the 
veteran's right distal fibula displacement fracture resulting 
from riding a dirt bike.  Radiographic evidence revealed a 
right ankle fracture of the medial and lateral malleolus.

By April 1977 radiographic evidence revealed good position of 
the right ankle fracture with early healing.  Service medical 
records through October 1977 reflect the veteran's continued 
complaints of pain.

An opinion from a Physical Evaluation Board, dated December 
1977, noted that the veteran was unfit for full duty as a 
result of chronic right ankle pain.  A present diagnoses 
included arthralgia, right ankle, status post open reduction 
and internal fixation for fracture, right ankle.  

The veteran's July 1982 reenlistment examination reflects no 
significant abnormalities to the lower extremities.  An 
additional notation reflects a March 1978 discharge resulting 
from physical limitations due to right ankle fracture.

The veteran's October 1985 Tri-annual examination as a 
reservist revealed no abnormalities, but did list his right 
ankle scar.  The are additional service medical record 
entries that reflect intermittent complaints of right ankle 
pain up to August 1989.  A July 1990 service medical record 
entry reveals the final entry as a result of the veteran's 
discharge from U.S. Naval service.

A May 1978 VA examination noted the veteran's report of 
recurrent right ankle pain since February 1977.  Upon 
examination the right ankle was larger than the left, with 
decreased range of motion to abduction and adduction, but the 
joint was not frozen.  The noted diagnoses included status 
post-right ankle fracture, with residual pain and moderate 
decrease in mobility.

On VA examination of July 1995, the veteran's noted 
complaints include persistent right ankle discomfort after 
long periods of standing and walking, and exposure to cold or 
damp weather.  Upon examination, the veteran walked without a 
limp; demonstrated a good squat; there was some slight local 
tenderness over the medial malleolus; reflexes of the lower 
extremities were equal and active; sensation was in tact; and 
some lost range of motion and enlargement of the right ankle 
was noted.  Right ankle range of motion findings included 
dorsiflexion at 0 degrees, left ankle at 15 degrees; right 
ankle plantar flexion at 50 degrees, left at 50 degrees; 
right ankle inversion at 18 degrees, left at 18 degrees; and 
right ankle eversion at 15 degrees, left at 17 degrees.   

The VA examiner then referenced radiographic results from 
1992 that showed mild degenerative changes with some 
osteophyte changes of the medial condyle.  The examiner 
further noted that the veteran did have some severe loss of 
range of motion on the right ankle and some enlargement.

A September 1995 note from a VA medical center reflects the 
veteran's continued complaints of right ankle pain and 
restricted range of motion.  The veteran was advised to stay 
off his right ankle, and restrict walking and standing to 203 
hours per day.

VA outpatient treatment reports from November 1992 to January 
1996 are also included in the record.  A November 1992 X-ray 
evaluation of the veteran's right ankle noted some 
osteophytic changes of the medial condyle; intact ankle 
mortise; mild degenerative changes, posteriorly; and no bony 
or soft tissue abnormalities.  A Bone and Joint Image Study, 
dated September 1995, revealed normal distribution of 
methylene diphosphonate in the skeletal system, and no 
specific abnormality in the right ankle region.    

The veteran then provided sworn testimony at his July 1996 RO 
personal hearing.
The appellant testified that he experienced sharp, chronic 
pain in the right ankle, as well as swelling. He testified 
that he had a difficult time walking with prosthetic support, 
and that after short periods of standing or walking, his 
ankle would hurt. While he was still able to perform U.S. 
Post Office work, he was severely limited and expressed 
concern about future employment.  See Transcript of Personal 
Hearing at RO, July 3, 1996, at 1-4.

The veteran underwent a December 1997 VA examination that 
included a review of the veteran's medical records.  Medical 
history notations included the veteran's February 1977 
diagnosed fracture of the medial and lateral malleolus with 
widening of the medial joint space of the right ankle; a 
March 1977 open reduction internal fixation of the medial 
malleolus with placement of a single screw, and his 
subsequent March 1978 discharge from active service.  The 
veteran had to leave his U.S. Post Office job due to right 
ankle pain, and had been using a soft neoprene ankle support.

Upon examination, noted findings included right ankle 
dorsiflexion at 0 degrees; plantar at 30 degrees; and a six-
inch hockey stick medial malleolus incision over the right 
ankle.  Radiographic evidence revealed evidence of grade II 
degenerative osteoarthritis with osteophyte formation of the 
medial malleolus with its articulation with medical talus, as 
well as some degenerative changes of the lateral malleolus 
with its articulation with the talus as well.  The joint 
space appeared to be diminished, consistent with grade II 
post-traumatic degenerative osteoarthritis.  The examiner's 
diagnoses included post-traumatic degenerative osteoarthritis 
right ankle; status post medial and lateral malleolar 
fractures; status post open reduction internal fixation 
medial malleolus; and status post removal medial malleolar 
fixation screw.  The examiner noted that the veteran might 
require fusion of the ankle for disabling associated with 
walking and standing activities.

An August 1998 addendum report of the veteran's December 1997 
VA examination is also included in the record.   The report 
was done to comment of the effects of the veteran's 
disability on activity and any loss of normal excursion.  The 
examiner noted that the veteran's right ankle disability 
decreased his ability to walk and stand longer than one-half 
hour to one hour.  His range of motion had been decreased by 
50 percent to plantar flexion of 30 degrees (normal is 60 
degrees).  Dorsiflexion was at 0 degrees (20 degrees is 
normal).  Endurance was decreased as secondary to right ankle 
arthritis, as well as speed of walking.  Coordination was 
somewhat inhibited due to right ankle guarding with prolonged 
walking and standing.  Strength was decreased approximately 
50 percent of pre-injury capacity secondary to post-traumatic 
degenerative osteoarthritis.  Range of motion was limited by 
adhesive capsulitis secondary to post-traumatic degenerative 
osteoarthritis.  The veteran's pain decreases his strength 
and endurance, and was graded from mild to moderate, based on 
the amount of walking and standing performed.  The examiner 
then referenced December 1997 radiographic evidence that 
revealed grade II or mildly to moderately advanced 
degenerative changes of the right ankle.  Findings of mild 
osteophyte formation of the medical malleolus, degenerative 
changes of the lateral malleolus articulation with talus, and 
slight diminution of the tibial talar superior joint space 
was associated with post-traumatic degenerative 
osteoarthritis.  The examiner's noted diagnoses included 
moderately advanced post-traumatic degenerative 
osteoarthritis right ankle; and healed right ankle 
bimalleolar fracture. 


ANALYSIS

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The Board initially notes that the veteran's right ankle 
disability was originally rated and evaluated as 10 percent 
disabling under Diagnostic Code 5262 for status post open 
reduction and internal fixation for right fibula by RO rating 
action of June 1978.  Malunion of the tibia and fibula of 
either lower extremity warrants a 10 percent evaluation when 
the disability results in slight knee or ankle disability.  A 
20 percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. Part 4, Diagnostic Code 5262 (1998).  
Ankylosis of either ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
0 degrees and 10 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5270 (1998).  Moderate limitation of motion of either ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5271 (1998).  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulcerations.  38 C.F.R. Part 4, Diagnostic Code 7803 
(1998).  A 10 percent evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).

The veteran's right ankle disability was then evaluated and 
rated as 20 percent disabling under Diagnostic Code 5262 for 
status post reduction and internal fixation for fracture, 
right fibula with residual pain and moderate decrease in 
mobility by RO rating action of September 1995.  This rating 
action was continued and confirmed by RO rating action of 
January 1996.  

Thereafter, based on VA examinations and VA outpatient 
treatment reports, the reasons and bases portion of the 
January 1997 supplemental statement of the case reflects an 
award of a 20 percent evaluation for the veteran's service 
connected post-operative right ankle disability with 
degenerative arthritis because the symptomatology 
demonstrated most nearly depicted symptomatology associated 
with a 20 percent evaluation under diagnostic codes 5010-5271 
for marked limitation of motion as contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5271 (1998).  Under Diagnostic 
Code 5010, arthritis due to trauma and substantiated by x-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under this code section, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent evaluation, while marked limited 
motion warrants a 20 percent evaluation.
Thus, the Board observes that veteran's 20 percent evaluation 
is the highest rating available under Diagnostic Code 5271, 
and thus also under Code 5010 on this record.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 West 1991); 38 C.F.R. § 
Part 4 (1997).  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  However, 
any change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Consequently, the Board will consider 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran's December 1997 VA examination and the August 
1998 addendum report reflect findings including a 50 percent 
reduction in range of motion, including plantar flexion of 30 
degrees and dorsiflexion at 0 degrees.  The examiner 
specifically noted that the decreased range of motion was 
limited by adhesive capsulitis secondary to post-traumatic 
degenerative osteoarthritis, as confirmed by radiographic 
evidence.  Diagnostic Code 5270 provides a 30 percent 
disability evaluation for ankylosis of an ankle, in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  In evaluating the 
right ankle disorder, the Board has considered the veteran's 
complaints and testimony concerning the left ankle 
disability, as well as the entire clinical record, with 
emphasis on the most recent examination.  The record 
demonstrates that the veteran guards his right ankle and has 
difficulty walking.  However, as indicated above, the 
veteran's right ankle disorder was rated on the basis of 
limitation of motion.  Although right ankle dorsiflexion was 
0 degrees on the VA examination in December 1997, plantar 
flexion was in the 30 to 40 degree range of motion.  Because 
of this demonstrated movement, it is apparent he does not 
have ankylosis.  Accordingly, a rating under Code 5270 is not 
"more appropriate" and thus is not warranted.

The Board also notes that the VA examiner objectively 
confirmed the veteran's subjective complaints of right ankle 
pain on motion, which decreased his strength and endurance, 
and was noted to be secondary to right ankle arthritis.  

The Court has held that an evaluation of musculoskeletal 
disability must consider and address the provisions of 38 
C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1998).  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The cited regulations 
provide, in pertinent part, that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance . . .. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously disabled 
. . .. 38 C.F.R. Part 4, § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: . . .(b) More movement than normal (from 
flail joints, resections, nonunion of fracture, relaxation of 
ligaments, etc.) . . . (f) Pain on movement, disturbance of 
locomotion, interference with . . . weight bearing are 
related considerations (emphasis added).  38 C.F.R. Part 4, § 
4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight- bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1998).

The report of orthopedic VA examination, conducted in 
December 1997, and the August 1998 addendum report, show that 
the veteran's postoperative residuals of fracture of the 
right ankle with post-traumatic degenerative osteoarthritis 
seriously reduces the normal movements of the right ankle 
both in dorsiflexion and plantar flexion and prevents the 
normal excursion of the ankle joint, including 
incoordination, secondary to moderately advanced post-
traumatic degenerative osteoarthritis.  This interference, 
together with the arthritic changes along the medial 
malleolus and the tibiofibular joint, was described as 
further restricting the movements of the ankle and to cause 
pain, fatigability, and loss of functional support for any 
prolonged period of time.  In addition, the veteran was noted 
to have right ankle problems from an endurance and a 
functional point of view, and the examiner indicated that a 
right ankle fusion may be required for disabling associated 
with walking and standing activities.  In sum, the examiner 
essentially concluded that the veteran's right ankle 
deformity caused pain with any kind of activity or movements, 
affecting his endurance, causing fatigability, and affecting 
ankle function even on short-term working or standing.

Based upon the foregoing, the Board finds that the veteran's 
service connected right ankle disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant an assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998).  In 
particular, the Board finds that the evidence of record 
demonstrates that the veteran's postoperative residuals of 
fracture of the right ankle with post-traumatic arthritis 
presents marked interference with employment that has not 
already been contemplated by the current evaluations.  The 
Board's finding in this regard includes consideration of 
objective findings which, in essence, confirmed the veteran's 
inability to perform U.S. Postal Service employment duties as 
a result of his right ankle disability, due to signficant 
restrictions of endurance and coordination resulting from 
pain.  

Based upon the current medical evidence of record and 
applicable provisions of law, specifically 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.59, and 3.321(b)(1) (1998), the Board finds 
that an increased rating of an additional 10 percent is 
warranted for the veteran's service-connected postoperative 
residuals of fracture of the right ankle with post-traumatic 
arthritis.  This will bring the rating for the right ankle 
disability to 30 percent.  The Board notes that under the 
amputation rule, the maximum rating for a disability below 
the knee is 40 percent.  38 C.F.R. § 4.68; Diagnostic Code 
5165, 5166, 5167 (1998).  The record is clear that the 
functional impairment in this case does not match or more 
closely approximate the level of impairment represented by a 
below the knee amputation.  The veteran plainly still has 
function remaining of the ankle that exceeds an amputation 
with use of prosthesis.  




ORDER

Entitlement to an increased evaluation of an additional 
extraschedular rating of 10 percent for a right ankle 
disability, currently evaluated at 20 percent disabling on a 
schedular basis, is granted subject to the laws and 
regulations governing the award of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

